Citation Nr: 0102594	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-07 216	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
as the result of exposure to ionizing radiation.  

2.  Entitlement to a compensable evaluation for structure of 
the urethra.  

3.  Entitlement to a compensable evaluation for 
agranulocytosis.

4.  Entitlement to a compensable evaluation for tinea pedis 
(claimed as a skin disorder).

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In June 1998 the RO granted service connection for 
hemorrhoids and denied the veteran's claim for increased 
evaluations for structure of the urethra, agranulocytosis and 
a skin disorder.  Hemorrhoids were assigned a noncompensable 
evaluation.  Entitlement to service connection for kidney 
disease, as the result of exposure to ionizing radiation was 
denied in a December 1998 rating decision.  At the November 
2000 hearing the veteran and his representative agreed that 
the issues on appeal were entitlement to increased 
evaluations for his service-connected disabilities and 
entitlement to service connection for symptoms associated 
with a kidney disorder.  


REMAND

The VA last examined the veteran in December 1997, three 
years ago.  Since that time, he has indicated that his 
service-connected disabilities have worsened.  It is found 
that additional examinations are needed in order to ascertain 
the current nature and degree of severity of his service-
connected disabilities, structure of the urethra, 
agranulocytosis, tinea pedis and hemorrhoids.  

The veteran has claimed that he is entitled to service 
connection for a kidney disorder, as the result of exposure 
to ionizing radiation.  He contends that he was exposed to 
ionizing radiation during a clean-up effort in Palomares, 
Spain during 1966.  His DD214 indicates that he had 1 year 11 
months and 26 days of Foreign Service.  The claims file 
includes a Palomares Summary Report, dated January 1975, and 
a November 2000 nexus opinion from the veteran's doctor which 
links all of his disabilities to either service or exposure 
to ionizing radiation while in service.  Diseases specific to 
radiation-exposed veterans are listed under 38 C.F.R. 
§ 3.309(d)(2000).  The Board notes that the veteran's claimed 
kidney disorder is not listed as one of the diseases specific 
to radiation-exposed veterans and therefore the provisions of 
38 C.F.R. § 3.311, development of claims based on exposure to 
ionizing radiation, are not applicable.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded VA 
specialist examinations to ascertain the 
severity of his structure of the urethra, 
agranulocytosis, tinea pedis and 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed.  

2.  The veteran should be afforded a VA 
specialist examination to determine 
whether he has a kidney disorder and if 
so the examiner is to provide a specific 
diagnosis.  

a.  The examiner should specifically 
express an opinion as to the etiology of 
the veteran's kidney disorder if a 
specific disorder is diagnosed.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
diagnosed kidney disorder was acquired 
during or aggravated by his service.

3.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

